DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Information Disclosure Statement
The information disclosure statement filed 5/18/2021 has been fully considered and is attached hereto.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claims 1 and 16 recite, “the front door panel” which lacks antecedent basis.  It appears it should be changed to read, “the front door”.
Claims 4 and 9 recite, “the at least one section” which lacks antecedent basis.  It appears that claims 4 and 9 should depend from claim 2 – which for examination purposes is how claims 4 and 9 will be considered.
Claims 2-15, 17-19 are objected to since they inherit the deficiencies of claims 1 and 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over McKeen et al. (US 6,400,567 – hereinafter, “McKeen”) in view of Yu et al. (US 9,888,616 – hereinafter, “Yu”).
With respect to claim 1, McKeen teaches (In Figs 1-2) an equipment cabinet, comprising: a plurality of exterior panels including first (152) and second side panels (148), and a rear panel (150) to help define an interior area within the equipment cabinet, the rear panel (150) having an opening (160) at an upper end thereof for 
With respect to claim 2, McKeen as modified by Yu teaches the limitations of claim 1 as per above and McKeen further teaches that the baffle structure (106) includes at least one section (166) angled obliquely to a bottom portion of the cabinet so as to extend upwardly towards the rear panel (See Fig 1), to help channel the hot air within the hot air compartment (104) upwardly toward the opening in the rear panel (See Fig 1).  McKeen fails to specifically teach or suggest that the frame includes a bottom 
With respect to claim 3, McKeen as modified by Yu teaches the limitations of claim 1 as per above and McKeen further teaches that the baffle structure (106) is comprised of a plurality of interconnected sections (See Fig 1, various sections of 106), at least two of which are angled obliquely to a bottom portion of the cabinet (Of the 5 sections which comprise 106, two are angled obliquely to the bottom of the cabinet). McKeen fails to specifically teach or suggest that the frame includes a bottom portion.  Yu, as per the above rejection to claim 1, teaches a frame (11) wherein the frame includes a bottom portion (14) which is perpendicular to the side panels.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frame include a bottom portion since doing so would add rigidity to the device of McKeen.
With respect to claim 4, McKeen as modified by Yu teaches the limitations of claim 2 as per above but fails to specifically teach or suggest that the at least one section of the baffle structure is angled at an angle between 30 degrees and 70 degrees from the bottom portion of the frame.  However it has been held that mere changes in shape are obvious1.  Accordingly, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the angles 
With respect to claim 5, McKeen as modified by Yu teaches the limitations of claim 1 as per above and McKeen further teaches that the baffle section (106) is disposed above a bottom portion of the cabinet and includes at least a plurality of sections interconnected together (See Fig 1, 106 comprises 5 separate sections connected together).  McKeen fails to specifically teach or suggest that the frame includes a bottom portion.  Yu, as per the above rejection to claim 1, teaches a frame (11) wherein the frame includes a bottom portion (14) which is perpendicular to the side panels and extends horizontally.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frame include a bottom portion since doing so would add rigidity to the device of McKeen.
With respect to claim 6, McKeen as modified by Yu teaches the limitations of claim 5 as per above but fails to specifically teach or suggest that two of the plurality of sections (36b and 36c) are each arranged at angles between 30 degrees and 70 degrees relative to the bottom portion of the frame.  However it has been held that mere changes in shape are obvious1.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the angles be between 30 and 70 degrees from the bottom portion since doing so would provide for a desired flow profile within the lower compartment (104) of McKeen.
With respect to claim 9, McKeen further teaches that the at least one section (166) of the baffle section is movable between first and second positions (106 could be removed from the cabinet thus allowing for a first position to be within the cabinet and a 
With respect to claim 12, McKeen as modified by Yu teaches the limitations of claim 1 as per above and McKeen further teaches that the rear panel (150) includes an opening at its lower areas (See Fig 2, not labeled but shown) to admit cool air into the lower cool air intake compartment of the equipment cabinet.  McKeen fails to specifically teach or suggest that the front door panel also includes an opening at its lower area.  Yu, however, suggests (In Fig 1) a cool air intake at a bottom portion of a front door panel (21, See Fig 1, shown but not labeled, see also Fig 3 where cooling air C is shown to enter the front door at the bottom portion thereof).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu with that of McKeen, such that the front door of McKeen includes openings at a bottom portion thereof, as taught by Yu, since doing so would allow for increased ambient airflow within the cabinet of McKeen.  
With respect to claim 13, McKeen further teaches that the baffle structure (106) includes five sections arranged relative to one another to form a continuous baffle (See Fig 1, from right to left, 170, 168, 166, the portion that connects 166 to 132, and 132).
With respect to claim 14, McKeen as modified by Yu teaches the limitations of claim 1 as per above but fails to specifically teach or suggest a bottom panel disposed adjacent a bottom portion of the frame for covering at least a portion of the lower area of the equipment cabinet.  Yu, however, teaches (In Fig 2) a bottom panel (14) disposed adjacent a bottom portion of the frame (11) for covering at least a portion of the lower area of an equipment cabinet.  It would have been obvious to one having ordinary skill 
With respect to claim 15, McKeen as modified by Yu teaches the limitations of claim 1 as per above but fails to specifically teach or suggest at least one angled member disposed within the equipment cabinet, and supported from the frame, for supporting the heat generating electrical component.  Yu, however, necessarily teaches (In Fig 1) at least one angled member disposed within the equipment cabinet, and supported from the frame (11), for supporting a heat generating electrical component (40, where 40 must be supported by some member attached to the frame and this member will have an angle relative to another point, whether it is an angle of 0 degrees or 90 degrees or another angle).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu with that of McKeen, such that the heat generating electrical component (128) is supported by at least one angled member attached to the frame, as taught by Yu, since doing so would allow for the heat generating electrical component to be properly supported within the cabinet.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McKeen in view of Yu and further in view of Chen (CN 101582566 – attached hereto).
With respect to claim 11, McKeen as modified by Yu teaches the limitations of claim 1 as per above and McKeen further teaches that the second panel (148) has an .

Allowable Subject Matter
Claims 16-19, pending correction of the above-mentioned claim informality, are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 16-19, the allowability resides in the overall structure of the device as recited in independent claim 16 and at least in part because claim 16 recites, “a baffle structure (36a-36e) disposed within the interior area of the equipment cabinet, and extending laterally between the first and second side panels, the baffle structure including at least one section operating to form a barrier that creates a high heat compartment (38) separated from an upper compartment (40) within the interior 
The aforementioned limitations in combination with all remaining limitations of claim 16 are believed to render said claim 16 and all claims dependent therefrom patentable over the art of record.

While McKeen as modified by Yu teaches many of the limitations of claim 16 as per the above rejection to claim 1, neither McKeen nor Yu, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 16.  Indeed, the baffle structure (106) of McKeen provides for two separate cooling compartments (104, 102) and thus does not allow for cool air entering into the lower compartment (104) to then enter into the upper compartment (102) as claimed.

Claims 7-8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,629,396 to Skibinski et al. which teaches an enclosure with segregated cooling;
US 10,617,043 to Ionescu which teaches an integrated air cooling and arc resistant system for medium voltage drive;
US 8,785,770 to Gingrich which teaches an arc-resistant switchgear enclosure with vent arrangement of a lower compartment; and
US 6,104,003 to Jones which teaches an electronics cabinet cooling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)